DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 and 15-21 are pending. Claims 1-8, 10-13, and 15 are currently amended. Claims 16-21 are new. Claim 14 is cancelled. 
In view of the amendment, filed 06/07/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 03/15/2022:
Claim objections
Claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101
Claim rejections under 35 U.S.C. 102 as anticipated by Vermeulen

Claim Objections
The below claims are objected to because of the following informalities:  
Amended claim 15 recites “a width of the aperture and width of the curtains,” which should read “a width of the aperture and a width of the curtains.”
Amended claim 15 and new claim 18 recites “perpendicular to build platform,” which should read “perpendicular to a build platform.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In amended claim 2, “a mechanical coupling…with a rotating part that rotates to rotate the spools synchronously.” The specification describes examples of a mechanical coupling with rotating parts including cogs or gears ([0037]-[0040]), rack and pinions [0045], and belts and rollers ([0052])
Similarly, new claim 20 recites, a “mechanical coupling…to mechanically couple, and rotate with, the spools to synchronize rotation of the spools…” and is interpreted to cover the same corresponding structure and equivalents thereof.
In amended claim 10, “a cleaner positioned for cleaning a curtain…” The specification provides that biasing member 1008 can operate as a cleaner or scraper to remove powder or particulates from the curtain [0066], Fig. 10. Since the biasing member is disclosed as connected to the claimed function of cleaning a curtain and there is no other structure described explicitly for a “cleaner,” the cleaner is interpreted as encompassing the same structure as the biasing member, including a scraper.
In claim 11, “a biasing member arranged to urge a respective curtain of the pair of curtains into a sealing relationship with a plane bearing the aperture.” The specification provides a biasing member 1008 shown in Fig. 10 which can be made from an elastically deformable material [0066].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 15 requires a width of the aperture and width of the curtains to be in a plane that is vertical and perpendicular to [a] build platform of a build chamber onto which the printhead carriage deposits fluid. New claim 18 requires the aperture and curtains are in a plane that is vertical and perpendicular to [a] build platform of a build chamber onto which the printhead carriage deposits fluid. Applicants’ remarks (p. 9) indicate that support for the new limitations comes from Figs. 2, 7, and 13, and the associated text. None of Figs. 2, 7, or 13 show the position of the aperture and the curtains as vertical and perpendicular to a build platform, because none of the figures shows a build platform or a width of the aperture/curtains in a plane vertical and perpendicular to a build platform. The closest representation of the new limitation may be Fig. 13, however, as noted, the figure does not show a build platform and a perpendicular orientation is not inherent in the depiction. The depiction in Fig. 1 does not provide sufficient perspective to allow one of ordinary skill in the art to definitively determine the orientation or angle of a width of the aperture and curtains relative to the build platform. The specification does not include a written description stating or supporting the concept of the aperture and curtains “in a plane that is vertical and perpendicular to [a] build platform of a build chamber…” Accordingly, the new limitations constitute new matter which was not described in the original disclosure.
Claim 19 is rejected due to its dependence on claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15 and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 12 recites the limitation "the at least a pair of curtains" in line 2.  There is insufficient antecedent basis for this limitation in the claim. At least a pair of curtains have not been defined by the claims. Amending to recite “the 
Amended claim 15, in part (b), recites “a respective current of the pair of curtains.” The limitation is indefinite because it is unclear in view of the instant disclosure how a “current” relates to the pair of curtains and therefore the scope of the claim cannot be ascertained. Amending to recite “a respective curtain of the pair of curtains,” would provide sufficient clarification. 
Amended claim 18 recites “wherein the aperture and curtains are in a plane…” It is not clear if “curtains” refers to “the curtains” of claim 1 or any other curtains not previously introduced. Accordingly, the scope of the claim is indefinite. 
Claim 19 is rejected due to its dependence on rejected claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al., WO 2018/109735 A2 in view of Terada, US 20090295862 A1.


    PNG
    media_image1.png
    484
    705
    media_image1.png
    Greyscale

Regarding claim 1, Vermeulen discloses a sealing assembly to seal an aperture between two chambers (cover plate 72 with mechanisms 76, Figs. 7-8, see above; seals to ensure separation between process chamber 74 and optical chamber 73, p. 27-28), the aperture being arranged to accommodate a printhead carriage (scanning unit 20); the assembly comprising: 
A pair of curtains positioned to cover and seal the aperture; one of the pair of curtains being positioned on either side of the printhead carriage (cover plate 72 consists of two separate thin sheets of material to the left and right of the scanning unit 20 that are connected to each other at the scanning unit 20, p. 27), and
A pair of spools, each of the curtains being attached to a respective spool to be spooled and unspooled in response to movement of the printhead carriage (cover plate mechanisms 76 for coiling and uncoiling each sheet of material as the scanning unit moves towards or away from the mechanism, p. 27).
Vermeulen does not disclose the pair of spools is disposed on the printhead carriage. Vermeulen shows the pair of spools disposed at the chamber walls in Figs. 7-8.
In the same field of printing, Terada teaches configurations for films which are spooled and unspooled in response to movement of a printhead carriage ([0111]-[0120]). Terada teaches a configuration where two films 91, 92 are wound and unwound on winding rollers 93, 94 provided at both ends of printhead carriage 38, in response to reciprocating movement of the carriage in the direction 105:

    PNG
    media_image2.png
    335
    668
    media_image2.png
    Greyscale

Terada evidences that the configuration of a pair of spools disposed on a printhead carriage was known in the art. One of ordinary skill in the art could have substituted the configuration of Terada, wherein the spools are disposed on the carriage, for the configuration of Vermeulen, wherein the spools are disposed on the chamber walls, and the results would have been predictable in similarly achieving spooling and unspooling of the cover plates in response to movement of the printhead carriage.
It would have been obvious to one of ordinary skill in the art before the claimed invention to substitute the configuration wherein the pair of spools is disposed on the printhead carriage, as shown by Terada, for the pair of spools disposed at the chamber walls, as shown by Vermeulen, yielding the predictable results of spooling and unspooling of the curtains in response to movement of the printhead carriage. The substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Regarding claim 8, Vermeulen in view of Terada teaches the limitations of claim 1 as set forth above. Vermeulen does not disclose a pair of guide rollers located at the aperture, each guide roller receiving and guiding one of the pair of curtains from a respective spool.
In a separate embodiment of their invention, Terada teaches the use of rollers provided at edges of the carriage (see rollers 72, 75, Figs. 7-8, [0071]-[0073]). Terada teaches the rollers are useful for guiding the film ([0082]).
It would have been obvious to one of ordinary skill in the art to incorporate the pair of guide rollers located at the aperture, each guide roller receiving and guiding one of the pair of curtains from a respective spool, in order to help guide the curtains, as taught by Terada. One of ordinary skill in the art would recognize that the use of guide rollers would contribute to consistent positioning of the curtains with respect to the spools and aperture.

Regarding claim 9, Vermeulen in view of Terada teaches the limitations of claim 1 as set forth above. Vermeulen does not explicitly disclose the pair of spools are moveable in response to spooling and unspooling the curtains to accommodate variations in spooling and unspooling radii. 
However, Vermeulen discloses the coiling and uncoiling can be achieved using motors to actively coil or uncoil the sheets, which implies the rotational movement of the mechanisms can be controlled and is therefore capable of being moved in response to spooling and unspooling the curtains to accommodate variations in spooling and unspooling radii. Vermeulen also teaches a control system and its associated structure capable of performing the function of actively controlling a drive system (p. 21).
It would have been obvious to modify the spools taught by Vermeulen to specify the pair of spools are moveable in response to spooling and unspooling the curtains to accommodate variations in spooling and unspooling radii because the mechanisms taught by Vermeulen are capable of being actively moved in the claimed manner, doing so would contribute to effective sealing in accordance with movement of the scanning unit, and because this function relates to actively coiling and uncoiling the curtains, a function taught by Vermeulen.

Regarding claim 11, Vermeulen in view of Terada teaches the limitations of claim 1. Vermeulen further teaches ensuring the cover plate is sealed along the edges of the opening and maintaining a horizontal position of the cover plate during operation using guides (edge portions of the cover plate 72 run inside longitudinal cover plate guides 78 with seals along the y-axis to ensure separation between chambers and seals ensure the cover plate is maintained in a horizontal position during operation, p. 28). The cover plate guides appear analogous in structure to a biasing member as interpreted under 35 U.S.C. 112(f) and serve the same purpose of urging a respective curtain of the pair of curtains into a sealing relationship with a plane bearing the aperture (see Fig. 7).

Regarding claim 18, Vermeulen in view of Terada teaches the limitations of claim 1 as set forth above. Vermeulen is silent regarding the aperture and curtains are in a plane that is vertical and perpendicular to a build platform of a build chamber onto which the printhead carriage deposits fluid.
The claim does not require a specific portion or dimension of the aperture and curtains is in a plane that is vertical and perpendicular as recited. The claim does not require any part of the aperture or the curtains is entirely in a plane as recited. Therefore, one of ordinary skill in the art could consider a thickness of a cover plate, as well as a corresponding dimension of the aperture (the distance matching the thickness of the curtain), as in a plane that is vertical and perpendicular to the build platform of the build chamber, at least when the cover plates are extended over the platform. In doing so, one of ordinary skill in the art would conclude that the aperture and the curtains are in a plane that is vertical and perpendicular to a build platform of a build chamber onto which the scanning unit projects the light.
The limitation “onto which the printhead carriage deposits fluid,” is directed to a material or article worked upon by the claimed apparatus (“fluid”), and the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. A claim is only limited by positively recited elements (MPEP 2115). While the printhead carriage of the prior art is intended to direct light, instead of depositing fluid, to form an object, the claim as recited does not positively require any structural element specific to the deposition of fluid. The scanning unit as disclosed by Vermeulen is capable of “depositing fluid” onto the build platform, e.g., in any situation where a part of the carriage assembly is wet and can drip or leak fluid.

Claims 2-3, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen in view of Terada as applied to claim 1 above, and further in view of Swanson et al., US 20040104515 A1 (of record).

Regarding claim 2, Vermeulen in view of Terada teaches the assembly of claim 1. Vermeulen in view of Terada has the spools rotating with, or in response to, moving the printhead carriage. The references do not disclose a mechanical coupling between the spools with a rotating part that rotates to rotate the spools synchronously.
In the same field of endeavor, Swanson teaches incorporating a timing belt between two rotating motion transmission elements working in combination in order to synchronize their movement ([0026], timing belt 42, Figs. 1-2). 
It would have been obvious to one of ordinary skill in the art to incorporate a mechanical coupling such as a timing belt between the spools in order to ensure their synchronous rotation, as taught by Swanson. If the spools were to rotate out of synch while the printhead carriage is moving, the cover plates would not function properly to achieve a separation between the chambers. Therefore, one of ordinary skill in the art would be motivated to ensure their synchronous rotation via a mechanical coupling, such as that taught by Swanson. 

Regarding claim 3, Vermeulen in view of Terada and Swanson teaches the limitations of claim 2 as set forth above. 
Modified Vermeulen of claim 2 incorporates a timing belt as a mechanical coupling between the spools to ensure their synchronous rotation. One of ordinary skill in the art would conclude that a timing belt is a frictional coupling since the interconnected moving parts in contact with each other in order to effect motion would be expected to generate friction.

Regarding claim 6, Vermeulen in view of Terada and Swanson teaches the limitations of claim 2 as set forth above. The combination teaches the mechanical coupling between the spools comprises a timing belt arranged between the pair of spools to synchronize rotating the spools in response to movement of the printhead carriage.

Regarding claim 16, Vermeulen in view of Terada and Swanson teaches the limitations of claim 3 as set forth above. The combination teaches the frictional coupling between the spools comprises a belt (timing belt).

Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen in view of Terada as applied to claim 1 above, and further in view of Nishikawa et al., US 4061219 A.

Regarding claim 2, Vermeulen in view of Terada teaches the assembly of claim 1. Vermeulen in view of Terada has the spools rotating with, or in response to, moving the printhead carriage. The references do not disclose a mechanical coupling between the spools with a rotating part that rotates to rotate the spools synchronously.
In the same field of endeavor, Nishikawa discloses a printing apparatus with a pair of spools 268, 269 rotatably disposed on the carriage C of a printing head B (Abstract, Col. 1, lines 9-17, Figs. 2-3). Nishikawa teaches a mechanical coupling between the spools with a rotating part that rotates to rotate the spools synchronously (geared assembly, see below).

    PNG
    media_image3.png
    346
    553
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    283
    424
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    481
    media_image5.png
    Greyscale


Nishikawa teaches the geared arrangement allows movement of the carriage to drive the spools (col. 1, lines 9-17; col. 4, line 43 – col. 5, line 17).
It would have been obvious to one of ordinary skill in the art to modify the configuration of Vermeulen in view of Terada to incorporate a mechanical coupling between the spools with a rotating part that rotates to rotate the spools synchronously, the spools rotating with, or in response to, moving the printhead carriage. Nishikawa teaches a mechanical coupling is useful to use the movement of the printhead carriage to drive the spools for a compact system (col. 1, lines 9-17, 32-36). 

Regarding claim 4, Vermeulen in view of Terada and Nishikawa teach the limitations of claim 2. Nishikawa further teaches the mechanical coupling between the spools comprises a rack and pinions, the pinions being disposed on the spools; the rack and pinions being arranged to rotate respective spools in response to movement of the printhead carriage (rack 250, gears, including gears G14 and G11 disposed on spools 268 and 269, Fig. 2).

Regarding claim 5, Vermeulen in view of Terada and Nishikawa teach the limitations of claim 2. Nishikawa further teaches the mechanical coupling between the spools comprises a train of gears arranged between the pair of spools to synchronize rotating the spools in response to movement of the printhead carriage (see interconnected gears of Figs. 2, 3, 7).

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen in view of Terada, as applied to claim 1, and further in view of Maki et al., WO 2020/058573 A1.

Regarding claim 7, Vermeulen in view of Terada teaches the limitations of claim 1 as set forth above. Vermeulen does not disclose the assembly comprises a further pair of curtains, each curtain of the further pair of curtains being disposed in an overlapping relationship with a respective curtain of the pair of curtains; each of the spools arranged for concurrently spooling or unspooling a respective curtain of the pair of curtains and a respective curtain of the further pair of curtains in the overlapping relationship.
However, Maki teaches an additive manufacturing device comprising at least one flexible strip of material moved along rollers in response to movement of a dispensing unit, where the flexible material is used to isolate the build chamber by covering an opening (Abstract, Figs. 1A-B and 3-7), and the flexible material may comprise multiple layers (p. 3).
Additionally, the mere duplication of parts has been shown to normally require only ordinary skill (MPEP 2144.04(VI)), and therefore the addition of a further pair of curtains respectively overlapping the curtains of Vermeulen would be an obvious modification and a matter of choice. One of ordinary skill would likely expect an overlapping layer to result in a stronger cover assembly or enhanced sealing in the case the cover material was semi-porous. Further, there is no evidence to indicate that the coiling/uncoiling mechanisms would not be capable of spooling/unspooling the overlapped curtains, as Vermeulen teaches the curtains are thin sheets of material and the coiling/uncoiling mechanism is already capable of spooling/unspooling at least a single sheet of the same material. 
It would have been obvious to modify the cover plate configuration of Vermeulen to include a further pair of curtains, each curtain of the further pair being disposed in an overlapping relationship with a respective curtain of the pair of curtains; each of the spools arranged for concurrently spooling or unspooling a respective curtain of the pair of curtains and a respective curtain of the further pair of curtains in the overlapping relationship because this amounts to a duplication of parts serving the same purpose and Maki has shown that curtains comprising multiple layers were known and useful for the same purpose.

Regarding claim 13, Vermeulen in view of Terada teaches the limitations of claim 1 as set forth above. Vermeulen teaches the use of thin sheets of material for the cover plate (p. 27), however Vermeulen is silent as to a specific type of material.
However, in order to functionally implement the system of Vermeulen, one would have to choose a type of material for the thin sheets, and at least a plastic or fabric material would be obvious choices because they are clearly able to be coiled and uncoiled, can be made strong enough to withstand regular winding and tension, and can be made sufficiently non-porous so as to effectively block contaminants from entering the optical chamber, as preferred by Vermeulen. For example, Maki teaches the flexible strip of material described for claim 7 can be made of materials such as rubber, polyurethane, aluminum, polymers, fluoro-elastomers, mineral fiber, glass fiber, and carbon fiber (p. 3). Maki teaches that some materials, such as rubber, polyurethane, and aluminum have the additional benefit of being thermally insulating (p. 3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to specify the thin sheets of material taught by Vermeulen comprise a material such as plastic or fabric because Vermeulen does not teach a specific material and one of ordinary skill would find these materials suitable for being coiled/uncoiled and isolating an optical chamber from a process chamber, as preferred by Vermeulen. Further, Maki teaches the utility of these materials in a similar application.

Claims 10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen in view of Terada as applied to claim 1 above, and further in view of Hierro et al., WO 2017/196324 A1.

Regarding claim 10, Vermeulen in view of Terada teaches the limitations of claim 1 as set forth above. Vermeulen is silent regarding a cleaner positioned for cleaning a curtain of the pair of curtains.
However, Hierro similarly discloses a movable containment barrier to block contaminants in a manufacturing space from passing to a control space wherein the barrier is a movable belt arranged along rollers, and mechanical cleaners 48 are used to remove debris and residue from the belt (Fig. 1, Abstract, [0013]). The mechanical cleaner 48 of Fig. 1 appears analogous to a scraper.
It would have been obvious before the effective filing date of the claimed invention to modify the sealing assembly of Vermeulen to further include a cleaner for cleaning a curtain of the pair of curtains in order to remove debris and residue from a curtain used for containment of contaminants, as taught by Hierro.

Regarding claim 12, Vermeulen in view of Terada teaches the limitations of claim 11 as set forth above. Vermeulen is silent regarding the biasing member being arranged to clean the respective curtain of the at least a pair of curtains. 
However, Hierro teaches a mechanical cleaner is useful to remove debris and residue from the surface of a similar contaminant barrier, as set out above for claim 10, and one of ordinary skill would recognize that it would likewise be useful for the same purpose in the system of Vermeulen. Vermeulen teaches the biasing member is a cover plate guide which appears to be a flat plate extending along an edge of a cover plate sheet (Fig. 7). It would have been obvious to incorporate a mechanical cleaner such as a simple scraper into the biasing cover plate structure taught by Vermeulen in order to achieve the cleaning benefits taught by Hierro, for example by modifying an existing end portion of a biasing cover plate to function as a scraper.
It would have been obvious before the effective filing date of the claimed invention to modify the biasing member taught by Vermeulen to include a scraper for cleaning in order to remove debris and residue from the barrier sheets, as taught by Hierro.

Regarding claim 17, Vermeulen in view of Terada and Hierro teaches the limitations of claim 10 as set forth above. 
Regarding the cleaner comprising a biased scraper in contact with one of the curtains to urge that curtain to seal the aperture while removing contaminants from that curtain, Hierro renders obvious the biasing/urging in addition to the cleaning as described above for claims 11-12. 
It would have been obvious to one of ordinary skill in the art to specify the mechanical cleaner of modified Vermeulen in view of Hierro comprises a biased scraper in contact with one of the curtains to urge that curtain to seal the aperture while removing contaminants from that curtain because the cleaner taught and shown by Hierro appears to one of ordinary skill in the art to function as a biased scraper performing the claimed function and modified Vermeulen would predictably benefit from the improved sealing and cleaning capability.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al., WO 2018109735 A2 (of record).

Regarding amended claim 15, Vermeulen discloses a 3D printer (additive manufacturing apparatus 70, Figs. 7-8) having a sealing assembly to seal an aperture (cover plate 72 with mechanisms 76, Figs. 7-8; seals to ensure separation between process chamber 74 and optical chamber 73, p. 27-28) between two chambers (optical chamber and process chamber, p. 27), the aperture being arranged to accommodate a printhead carriage (scanning unit 20); the assembly comprising: 
A pair of curtains positioned to cover and seal the aperture; one of the pair of curtains being positioned on either side of the printhead carriage (cover plate 72 consists of two separate thin sheets of material to the left and right of the scanning unit 20 that are connected to each other at the scanning unit 20, p. 27), and
Spooling and unspooling mechanisms disposed on opposite sides of the printhead carriage each comprising a spool onto which a respective (curtain) of the pair of curtains can be spooled and unspooled in response to movement of the printhead carriage to maintain the sealing relationship with the aperture (cover plate mechanisms 76, disposed on opposite sides of the scanning unit, for coiling and uncoiling each sheet of material as the scanning unit moves towards or away from the mechanism, p. 27);
Vermeulen is silent regarding a width of the aperture and (a) width of the curtains are in a plane that is vertical and perpendicular to (a) build platform of a build chamber onto which the printhead carriage deposits fluid.
The claim does not require which specific dimension of the aperture and curtains is a width. Therefore, one of ordinary skill in the art could reasonably consider a thickness of a sheet of material of the cover plate as a width, as well as a corresponding dimension of the aperture (the distance matching the thickness of the cover plate) as a width. These dimensions are vertical and perpendicular to a build platform of a build chamber (Fig. 8). In doing so, one of ordinary skill in the art would conclude that a width of the aperture and a width of the curtains are in a plane that is vertical and perpendicular to a build platform of a build chamber.
The limitation “onto which the printhead carriage deposits fluid,” is directed to a material or article worked upon by the claimed apparatus (“fluid”), and the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. A claim is only limited by positively recited elements (MPEP 2115). While the printhead carriage of the prior art is intended to direct an energy beam instead of depositing fluid, the claim as recited does not positively recite any structural element specific to the deposition of fluid. The printhead carriage as disclosed by Vermeulen is capable of “depositing fluid” onto the build platform, e.g., in any situation where a part of the scanning unit is wet and can drip or leak fluid.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen, as applied to claim 15 above, and further in view of Hierro et al., WO 2017196324 A1 (of record).

Regarding claim 19, Vermeulen teaches the limitations of claim 15 as set forth above. The printhead carriage of Vermeulen comprising a scanning unit provides or directs an energy beam, such as a laser beam, for consolidating material (p. 7, lines 1-2). Vermeulen does not disclose the printhead carriage comprises: a number of printheads; and a drive; wherein the number of printheads are on an opposite side of the curtains from the drive. 
In the same field of endeavor, Hierro teaches an assembly including a movable containment barrier 24, a carriage 12 including a number of fusing agent dispensers 14, and a drive (included in control elements 16), wherein the number of fusing agent dispensers are on an opposite side of the containment barrier from the drive (Figs. 1 and 6, [0011]). Hierro teaches that the control elements, including the drive, are protected from contaminants in a manufacturing space due to the positioning relative to the barrier ([0011]).
It would have been obvious to one of ordinary skill in the art to substitute the printhead carriage of Hierro comprising a number of printheads and a drive for the scanning unit of Vermeulen comprising means for providing and directing an energy beam for consolidating material. Both elements are used for the purpose of joining material in an additive manufacturing process, and the substitution would achieve the predictable result of providing an alternative means for fusing the build material. Hierro’s printhead carriage comprising fusing agent dispensers would be useful to practice a binder jetting method. In implementing Hierro’s printhead carriage, it would have been obvious to position the number of printheads on an opposite side of the curtains from the drive, in order to protect the drive from contaminants in the manufacturing space, as taught by Hierro.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen in view of Swanson et al., US 20040104515 A1 (of record).

Regarding claim 20, as set forth above for claim 15, Vermeulen teaches a sealing assembly to seal an aperture between two chambers, the aperture being arranged to accommodate a printhead carriage; the assembly comprising: 
	A pair of curtains positioned to cover and seal the aperture; one of the pair of curtains being positioned on either side of the printhead carriage, and
A pair of spools (spooling and unspooling mechanisms) disposed on opposite sides of the printhead carriage, each of the curtains attached to a respective spool to be spooled and unspooled in response to movement of the printhead carriage.
Vermeulen does not disclose a rotating mechanical coupling that extends between the spools to mechanically couple, and rotate with, the spools to synchronize rotation of the spools that occurs with, or in response to, movement of the printhead carriage. 
In the same field of endeavor, Swanson teaches coupling two pulleys with a timing belt in order to achieve synchronous rotation of the two driven rotating mechanisms working in combination ([0026], Figs. 1-2).
It would have been obvious to one of ordinary skill in the art to modify the system of Vermeulen to include a rotating mechanical coupling that extends between the spools to mechanically couple, and rotate with, the spools to synchronize rotation of the spools that occurs with, or in response to, movement of the printhead carriage. Swanson teaches a rotating mechanical coupling, such as a timing belt, is useful to achieve synchronous rotation of two rotating mechanisms working in combination.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen in view of Swanson et al., as applied to claim 20, and further in view of Terada.

Regarding claim 21, Vermeulen teaches the limitations of claim 20. Vermeulen does not disclose the spools are disposed on the printhead carriage. 
As set forth above for claim 1, Terada evidences that the configuration of a pair of spools disposed on a printhead carriage was known in the art. One of ordinary skill in the art could have substituted the configuration of Terada, wherein the spools are disposed on the carriage, for the configuration of Vermeulen, wherein the spools are disposed on the chamber walls, and the results would have been predictable in similarly achieving spooling and unspooling of the cover plates in response to movement of the printhead carriage.
It would have been obvious to one of ordinary skill in the art before the claimed invention to substitute the configuration wherein the pair of spools is disposed on the printhead carriage, as shown by Terada, for the pair of spools disposed at the chamber walls, as shown by Vermeulen, yielding the predictable results of spooling and unspooling of the curtains in response to movement of the printhead carriage. The substitution of one known element for another yields predictable results to one of ordinary 
skill in the art.

Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 06/07/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 and the amended limitation of “a pair of spools disposed on the printhead carriage” have been fully considered and are persuasive.  The rejection of claim 1 as anticipated by Vermeulen has been withdrawn. New prior art of Terada, rendering obvious the amended limitation, has been applied to address amended claim 1.
Applicant's arguments regarding claim 15 have been fully considered but they are not persuasive. Applicant argues (pp. 9-10) that the amendment to claim 15 of “wherein a width of the aperture and width of the curtains are in a plane that is vertical and perpendicular to (a) build platform of a build chamber on to which the printhead carriage deposits fluid,” is not taught or suggested by Vermeulen and Vermeulen cannot anticipate amended claim 15. While the examiner agrees that the amended claim is no longer anticipated by Vermeulen, the current rejection describes how it is considered obvious in view of Vermeulen. The claim does not require a specific dimension to be considered as “a width,” and a thickness of the cover plate and corresponding dimension of the aperture of Vermeulen can reasonably be considered a width; these dimensions in Vermeulen are vertical and perpendicular to the build platform. Additionally, as described above, the amendment raises a new matter issue.
Regarding Applicant’s arguments related to claim rejections of dependent claims under 35 U.S.C. 103, the prior art rejections of the claims dependent on claim 1 have been updated in view of the amendment to claim 1. New prior art rejections have been made where applicable in view of the amendments. With regard to claim 7, Applicant argues (p. 10) that the cited references do not teach or suggest two pair of overlapping curtains as recited in claim 7. The examiner respectfully disagrees. The claim interpretation encompasses multi-layer curtains constituting overlapping curtains. Multi-layer curtains are taught by the prior art, as set forth in the claim rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1199942 A, Taylor, see Fig. 3 and sets of curtains 21 which are located on the printhead carriage.
US 20110227999 A1, Tachibana, see Figs. 6A-6B with the rotatable sheet member for sealing the area around a moving printhead carriage.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754